09/13/2021



                                                                                   Case Number: DA 21-0320
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                             DA 21-0320


THOMAS ALVARADO,

                    Plaintiff and Appellant,

      v.

CORRECTIONAL CORPORATION OF
AMERICA, et al.,

                    Defendants and Appellees.


                                      ORDER


      Appellee, CoreCivic, Inc. (f/k/a Corrections Corporation of America),

moved this Court pursuant to Mont. R. App. P. 26(1) for an order granting an

extension of time up to and including October 27, 2021 for Appellee to file its

answer brief;

      IT IS HEREBY ORDERED that Appellee’s motion for an extension is

GRANTED. Appellee CoreCivic, Inc. shall have up to and including October 27,

2021 to file its answer brief.

      Dated this       day of _________________, 2021.



                                     Supreme Court Justice

                                          1                             Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 13 2021